DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/29/2021. 
Claims 1-16 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/29/2021 are noted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
  
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,247,132.   Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 10, and 12 of the ‘132 patent teaches narrower limitations of Claims 1, 11, and 14 in the present application. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 16).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Dependent claims 2-10, 12-13, and 15-16 are also rejected due to their dependency of rejected independent claims. The claim comparisons are seen below in the chart.

Instant Application 17/564,409
U.S. Patent 11,247,132
1. A non-transitory computer-readable recording medium containing a program, which, when executed by processing circuitry of a server device configured to communicate with a plurality of terminal devices used by a plurality of respective users and configured to store first ranking information for a predetermined period that includes a plurality of first points, a first point of the plurality of first points corresponding to a first user group of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of the first user group determined based on the first point, and information that indicates contributive users associated with the first user group, the first user group being a group to which a first user of a first terminal device among the plurality of terminal devices belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part, causes the processing circuitry to: receive an execution result of a game part executed by the first terminal device from the first terminal device within the predetermined period; in response to the execution result of the game part executed by the first terminal device satisfying a first condition and the first user of the first terminal device not belonging to any other user group, change the first point corresponding to the first user group, the first condition including a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the first terminal device within the predetermined period; 61update the first ranking information by updating the rank of the first user group based on the first point after being changed in the first ranking information; in response to the execution result of the game part satisfying the first condition, transmit information to the first terminal device for display, the information indicating that the first condition is satisfied; and associate the first user with the first user group as the contributive user.  


2. The medium according to claim 1, wherein the program further causes the processing circuitry to: identify one or more user groups of the plurality of user groups based on the first ranking information.  




3. The medium according to claim 1, wherein the program further causes the processing circuitry to: identify a user who belongs to a user group of the plurality of user groups based on the first ranking information.  

4. The medium according to claim 1, wherein the program further causes the processing circuitry to: in response to receiving a request for executing the game part from the first terminal device, copy at least part of the first ranking information.  

5. The medium according to claim 4, wherein the program further causes the processing circuitry to: 62store the copied at least part of the first ranking information as past ranking information.  

6. The medium according to claim 1, wherein the program further causes the processing circuitry to: in response to the execution result satisfying the first condition, display, on the first terminal device, the information indicating that the first condition is satisfied.  

7. The medium according to claim 1, wherein the program further causes the processing circuitry to: store, as past ranking information, at least part of the first ranking information at a point of time at which the game part is executed by the first terminal device; in response to the execution result of the game part by the first terminal device satisfying the first condition, change the first point in the past ranking information corresponding to the first user group; and based on the first point after being changed in the past ranking information, display, on the first terminal device, information indicating that the rank of the first user group is changed, in response to the rank of the first user group being changed in the past ranking information.  

8. The medium according to claim 1, wherein the program further causes the processing circuitry to: in response to the first user being associated in the first ranking information with a second user group different from the first user group and the second user group 63satisfying a second condition in the first ranking information, associate the first user with a predetermined game content.  

9. The medium according to claim 1, wherein the program further causes the processing circuitry to, prior to receiving an execution result of the game part executed by the first terminal device: receive a request for executing the game part from the first terminal device; and transmit a command for executing the game part to the first terminal device.  




10. The medium according to claim 1, wherein the first condition includes a condition that the execution result of the game part is received within the predetermined period.  

11. A non-transitory computer-readable recording medium containing a program, which, when executed by processing circuitry of a terminal device configured to communicate with a server device, causes the processing circuitry to: execute a game part, the server device being for storing first ranking information for a predetermined period that includes a plurality of first points, a first point of the plurality of first points corresponding to a first user group of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of the first user group determined based on the first point, and information that indicates contributive users associated with the first user group, the first user group being a group to which a first user of the terminal device belongs, each contributive user 64belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part; in response to an execution result of the game part satisfying a first condition and the first user of the terminal device not belonging to any other user group, transmit, to the server device, a request for changing the first point corresponding to the first user group, the first condition including a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the terminal device within the predetermined period; in response to the execution result of the game part satisfying the first condition, display information indicating that the first condition is satisfied; receive, from the server device, the first ranking information updated by updating the rank of the first user group based on the first point after being changed in the first ranking information. 
 






12. The medium according to claim 11, wherein the program further causes the processing circuitry to, prior to executing the game part: transmit a request for executing a game part to the server device; and receive a command for executing the game part from the server device. 
 
13. The medium according to claim 11, wherein the first condition includes a condition that the execution result of the game part is received within the predetermined period.  

14. A method for controlling a terminal device configured to communicate with a server device, the method comprising: executing, using processing circuitry, a game part, the server device being for storing first ranking information for a predetermined period that includes a plurality of first points, a first point of the plurality of first points corresponding to a first user group of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of the first user group determined based on the first point, and information that indicates contributive users associated with the first user group, the first user group being a group to which a first user of the terminal device belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part; in response to an execution result of the game part satisfying a first condition and the first user of the terminal device not belonging to any other user group, transmitting, to the server device, a request for changing the first point corresponding to the first user group, the first condition including a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the terminal device within the predetermined period; in response to the execution result of the game part satisfying the first condition, displaying information indicating that the first condition is satisfied; and receiving, from the server device, the first ranking information updated by updating the rank of the first user group based on the first point after being changed in the first ranking information.  

15. The method according to claim 14, further comprising, prior to executing the game part: transmitting a request for executing the game part to the server device: and receiving a command for executing the game part from the server device.  

16. The method according to claim 14, wherein the first condition includes a condition that the execution result of the game part is received N within the predetermined period.

1. A non-transitory computer-readable recording medium containing a program, which, when executed by processing circuitry of a server device configured to communicate with a plurality of terminal devices used by a plurality of respective users, causes the processing circuitry to: store first ranking information for a predetermined period that includes a plurality of first points each corresponding to each of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of each user group determined based on the corresponding first point, and information that indicates contributive users associated with the respective user groups, the plurality of user groups including a first user group to which a first user of a first terminal device among the plurality of terminal devices belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part; receive a request for executing a game part from the first terminal device; transmit a command for executing the game part to the first terminal device; receive an execution result of the game part executed by the first terminal device from the first terminal device within the predetermined period; in response to the execution result of the game part executed by the first terminal device satisfying a first condition and the first user of the first terminal device not being associated with another user group different from the first user group as the contributive user, change the first point corresponding to the first user group, the first condition including a condition that the execution result of the game part is received within the predetermined period; update the first ranking information by updating the rank of each user group based on the first point after being changed in the first ranking information; in response to the execution result of the game part satisfying the first condition, transmit information to the first terminal device for display, the information indicating that the first condition is satisfied; and associate the first user with the first user group as the contributive user.

2. The medium according to claim 1, wherein the program further causes the processing circuitry to: identify one or more user groups of the plurality of user groups based on the first ranking information.




3. The medium according to claim 1, wherein the program further causes the processing circuitry to: identify a user who belongs to a user group of the plurality of user groups based on the first ranking information.

4. The medium according to claim 1, wherein the program further causes the processing circuitry to: in response to receiving the request for executing the game part from the first terminal device, copy at least part of the first ranking information.

5. The medium according to claim 4, wherein the program further causes the processing circuitry to: store the copied at least part of the first ranking information as past ranking information.


6. The medium according to claim 1, wherein the program further causes the processing circuitry to: in response to the execution result satisfying the first condition, display, on the first terminal device, the information indicating that the first condition is satisfied.

7. The medium according to claim 1, wherein the program further causes the processing circuitry to: store, as past ranking information, at least part of the first ranking information at a point of time at which the game part is executed by the first terminal device; in response to the execution result of the game part by the first terminal device satisfying the first condition, change the first point in the past ranking information corresponding to the first user group; and based on the first point after being changed in the past ranking information, display, on the first terminal device, information indicating that the rank of the first user group is changed, in response to the rank of the first user group being changed in the past ranking information.

8. The medium according to claim 1, wherein the first condition includes a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the first terminal device within the predetermined period.



9. The medium according to claim 1, wherein the program further causes the processing circuitry to: in response to the first user being associated in the first ranking information with a second user group different from the first user group and the second user group satisfying a second condition in the first ranking information, associate the first user with a predetermined game content.









10. A non-transitory computer-readable recording medium containing a program, which, when executed by processing circuitry of a terminal device configured to communicate with a server device, causes the processing circuitry to: transmit a request for executing a game part to the server device; receive a command for executing the game part from the server device; execute a game part, the server device being for storing first ranking information for a predetermined period that includes a plurality of first points each corresponding to each of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of each user group determined based on the corresponding first point, and information that indicates contributive users associated with the respective user groups, the plurality of user groups including a first user group to which a user of the terminal device belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part; in response to an execution result of the game part satisfying a first condition and the user of the terminal device not being associated with another user group different from the first user group as the contributive user, transmit, to the server device, a request for changing the first point corresponding to the first user group, the first condition including a condition that the execution result of the game part is an execution result of the game part that is executed within the predetermined period; in response to the execution result of the game part satisfying the first condition, display information indicating that the first condition is satisfied; receive, from the server device, the first ranking information updated by updating the rank of each user group based on the first point after being changed in the first ranking information; and transmit, to the server device, a request for associating the user with the first user group as the contributive user.

11. The medium according to claim 10, wherein the first condition includes a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the first terminal device within the predetermined period.






12. A method for controlling a terminal device configured to communicate with a server device, the method comprising: transmitting a request for executing a game part to the server device; receiving a command for executing the game part from the server device; executing, using processing circuitry, a game part, the server device being for storing first ranking information for a predetermined period that includes a plurality of first points each corresponding to each of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of each user group determined based on the corresponding first point, and information that indicates contributive users associated with the respective user groups, the plurality of user groups including a first user group to which a user of the terminal device belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part; in response to an execution result of the game part satisfying a first condition and the user of the terminal device not being associated with another user group different from the first user group as the contributive user, transmitting, to the server device, a request for changing the first point corresponding to the first user group, the first condition including a condition that the execution result of the game part is an execution result of the game part that is executed within the predetermined period; in response to the execution result of the game part satisfying the first condition, displaying information indicating that the first condition is satisfied; receiving, from the server device, the first ranking information updated by updating the rank of each user group based on the first point after being changed in the first ranking information; and transmitting, to the server device, a request for associating the user with the first user group as the contributive user.


13. The method according to claim 12, wherein the first condition includes a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the first terminal device within the predetermined period.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 16 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer-readable recording medium in claims 1 to 10, a non-transitory computer-readable recording medium in claims 11 to 13 and a method for controlling a terminal device configured to communicate with a server device in claims 14 to 16.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claims 1 to 16 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 16 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 16 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 10) recites a non-transitory computer-readable recording medium containing a program, which, when executed by processing circuitry (additional element) of a server device (additional element) configured to communicate with a plurality of terminal devices used by a plurality of respective users and configured to 
store first ranking information for a predetermined period that includes a plurality of first points, a first point of the plurality of first points corresponding to a first user group of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of the first user group determined based on the first point, and information that indicates contributive users associated with the first user group, the first user group being a group to which a first user of a first terminal device among the plurality of terminal devices belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
causes the processing circuitry to: 
receive an execution result of a game part executed by the first terminal device from the first terminal device within the predetermined period (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
in response to the execution result of the game part executed by the first terminal device satisfying a first condition and the first user of the first terminal device not belonging to any other user group, change the first point corresponding to the first user group, the first condition including a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the first terminal device within the predetermined period; 61update the first ranking information by updating the rank of the first user group based on the first point after being changed in the first ranking information (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
in response to the execution result of the game part satisfying the first condition, transmit information to the first terminal device for display, the information indicating that the first condition is satisfied (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
associate the first user with the first user group as the contributive user (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).


Independent Claim 11 (and its dependent Claims 12 to 13) recites a non-transitory computer-readable recording medium containing a program, which, when executed by processing circuitry (additional element) of a terminal device configured to communicate with a server device (additional element), causes the processing circuitry to:
execute a game part, the server device being for storing first ranking information for a predetermined period that includes a plurality of first points, a first point of the plurality of first points corresponding to a first user group of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of the first user group determined based on the first point, and information that indicates contributive users associated with the first user group, the first user group being a group to which a first user of the terminal device belongs, each contributive user 64belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
in response to an execution result of the game part satisfying a first condition and the first user of the terminal device not belonging to any other user group, transmit, to the server device, a request for changing the first point corresponding to the first user group, the first condition including a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the terminal device within the predetermined period (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
in response to the execution result of the game part satisfying the first condition, display information indicating that the first condition is satisfied (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receive, from the server device, the first ranking information updated by updating the rank of the first user group based on the first point after being changed in the first ranking information (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 14 (and its dependent Claims 15 to 16) recites A method for controlling a terminal device configured to communicate with a server device, the method comprising: 
executing, using processing circuitry (additional element), a game part, the server device being for storing first ranking information for a predetermined period that includes a plurality of first points, a first point of the plurality of first points corresponding to a first user group of a plurality of user groups to each of which one or more users belong, the first ranking information also including a rank of the first user group determined based on the first point, and information that indicates contributive users associated with the first user group, the first user group being a group to which a first user of the terminal device belongs, each contributive user belonging to the first user group for at least a part of the predetermined period and contributing to obtaining the first point for the part (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
in response to an execution result of the game part satisfying a first condition and the first user of the terminal device not belonging to any other user group, transmitting, to the server device, a request for changing the first point corresponding to the first user group, the first condition including a condition that a second point indicative of the execution result is a maximum or a minimum among execution results of game parts executed by the terminal device within the predetermined period (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
in response to the execution result of the game part satisfying the first condition, displaying information indicating that the first condition is satisfied (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
receiving, from the server device, the first ranking information updated by updating the rank of the first user group based on the first point after being changed in the first ranking information (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG).
As indicated above, each of independent Claims 1, 11 and 14 (and their respective dependent claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 10, 12 to 13, and 15 to 16 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 11 and 14 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 11, and 14), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a processing circuitry , terminal devices, and a server device are generically recited computer elements in independent Claims 1, 11, and 14 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 11, and 14 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing circuitry).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 11, and 14 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 11, and 14 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 16 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a processing circuitry device, terminal devices, and a server device.  
These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 16 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Per Applicant’s specification, the additional elements are generic computing devices (page 5).  Specifically, the server device 11 is an information processor such as a server managed by a game operator, for example. The terminal device 12 is an information processor used by users such as a mobile phone, a smartphone, a tablet terminal, a PC (Personal Computer), or a gaming device, for example. (page 5 of Applicant’s specification).  Accordingly, in light of Applicant’s specification, the claimed terms processing circuitry device, terminal devices, and a server device are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the processing system including a processor, memory and gaming accessory including a control component.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computing arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., processing circuitry device, terminal devices, and a server device) because it describes these additional elements in commercially available products and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Like the “telephone unit” or cellular phone in TLI Communications, this hardware (processing circuitry device, terminal devices, and a server device) merely performs well understood, routine, and conventional activities previously known to the industry.  For these reasons, the above-identified additional components of processing circuitry device, terminal devices, and a server device are not significantly more.   
The recitation of the above-identified generic computer limitations in Claims 1 to 16 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 16 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 16 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 11, and 14 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 16 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 16 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 16 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding the Prior Art

The closest prior art appears to be U.S. Patent Application Publication 2009/0209334 to Umaki, 2011/0124417 to Baynes, and 2012/0323348 to JOO.  Umaki generally discloses a league is formed by a given number of teams formed by a plurality of players and having an identical team level, and the teams compete for league ranking based on team points obtained in a given period.  A team level of each team is changed based on the league ranking.  Baynes generally discloses a system, method and article for ranking a gaming session between a plurality of independent player game components.  A method includes receiving one or more gaming session metrics determined at each of a group of the game components participating in a gaming session; calculating a quality metric for the gaming session based on the one or more gaming session metrics received from the group of game components; and storing the quality metric for ranking the gaming session. JOO generally discloses a ranking method and system for providing a ranking of a game group.  The method includes creating a game group including a user and at least one member among the user's registered friends who have joined a game service, based on a game group creation request received from a user terminal.  The method further comprises calculating a ranking of the user with respect to other members of the created game group based on a ranking inquiry request received from the user terminal, and providing the user terminal with the calculated ranking of the user.  However, Umaki, Baynes, and/or JOO in combination or taken alone, does not disclose the limitations of claims.   


Conclusion
Claims 1 to 16 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715